DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first bracket engages the printhead” in claim 3 and “the second bracket engages the platen roller” in claim 4 must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US Publication 2006/0263138).
With respect to claim 1, Tobin et al. teaches a printer (1) comprising: 
a housing (30) mounted to a frame (10); 
a supply holder (51a, 51b) mounted to the frame (Figures 2 and 4) for retaining a receiver material (53 and note: supply holder members 51a and 51b are mounted/installed in bracket 40 as disclosed in paragraph 0040-0043 and bracket 40 is 
a platen roller (49); 
a printhead (112); and
an assembly comprising;
a first bracket (120); 
a second bracket (40 and 80) for retaining and adjusting the printhead (112) with respect to the platen roller (49 and Paragraphs 0056, 0059, 0062), wherein the first bracket (120) engages the printhead (112 and Figure 7) and wherein the second bracket (40, 80) engages the platen roller (49, Paragraphs 0033, 0046 and Figure 4, 5) and wherein the first bracket (120) adjustably engages the second bracket (40, 80 and Paragraphs 0053, 0056, 0059, 0062, 0063 and Figures 7, 8);
a positioning element (93) attached to the second bracket (40, 80); and
an adjusting element (91, 92) for engaging the positioning element (93) to adjust the position of the first bracket with respect to the position of the second bracket (Paragraph 0058); and 
wherein the adjusting element (91, 92) engages the positioning element (93) to slide the second bracket (40, 80) laterally across the first bracket (120, Paragraph 0058).
Tobin et al. does not explicitly disclose a camshaft rotatably engaging the adjusting element.  However, Tobin et al. does at least teach a shaft 91 mounted on eccentric bearings and thumbwheel 92 that adjust as discussed in Paragraph 0058 that can function as a camshaft.


With respect to claim 21, Tobin et al. teaches a pair of securing members (93a) for locking the second bracket to the first bracket (Paragraph 0053).
With respect to claim 23, Tobin et al. teaches the first bracket (120) comprises a base plate and a front component for engaging the printhead (refer to marked-up Figure 7 in the detailed action).
[AltContent: textbox (Front component engaging printhead 112)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base Plate)]
    PNG
    media_image1.png
    385
    389
    media_image1.png
    Greyscale

 the limitation “for retaining” is intended use, therefore Tobin et al. is capable of performing the intended function).


4.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US Publication 2006/0263138) in view of Bouverie et al. (US Patent 7,699,550).
With respect to claim 25, Tobin et al. teaches the claimed invention with the exception of the second bracket comprises a first bracket engaging portion comprising a pair of openings.
Bouverie et al. teaches a second bracket comprising a first bracket (87) comprising a pair of openings (refer to marked-up Figure 7B in the detailed action).
[AltContent: textbox (Flanges with openings)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (Pair of openings)][AltContent: arrow]
    PNG
    media_image2.png
    544
    399
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Tobin et al. to provide a pair of openings as taught by Bouverie et al. for the purpose of ensuring the printhead is properly mounted in a secure and stable manner on a bracket.
With respect to claims 26 and 27, Tobin et al. teaches the claimed invention including a second bracket, however does not explicitly disclose the second bracket further comprises a pair of flanges extending perpendicularly from the first bracket 
Bouverie et al. teaches the second bracket (88) further comprises a pair of flanges extending perpendicularly from the first bracket engaging portion (refer to marked-up Figure 7B in the detailed action) and wherein each of the pair of flanges comprises an opening for retaining the camshaft (refer to marked-up Figure 7B in the detailed action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Tobin et al. to provide flanges on a bracket as taught by Bouverie et al. for the purpose of ensuring the first and second brackets are properly supported and attached with respect to each other thereby providing additional strength and stiffness in a secure and stable manner.
Response to Arguments
5.	Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks on the Drawing Objections, please note that figure 1 may show some interconnection between assembly 100 and printhead 50, however it is not clearly shown or any other figures as applicant suggest on page 6 of remarks 
With respect to arguments on page 8, the applicant argues that Tobin et al. is different from the printer in the invention because the first and second support members move away from each other along the axis of the platen bracket and the purpose of Tobin is to accommodate media paths of different widths.  However, the claims are broadly recited as “the first bracket engages the printhead, the second bracket bracket engages the platen roller and the first bracket adjustably engages the second bracket” and the examiner notes as broadly recited Tobin et al. teaches the first bracket (120) engages the printhead (112 and Figure 7) and wherein the second bracket (40, 80) engages the platen roller (49, Paragraphs 0033, 0046 and Figure 4, 5) and wherein the first bracket (120) adjustably engages the second bracket (40, 80 and Paragraphs 0053, 0056, 0059, 0062, 0063 and Figures 7, 8).  The movement of the first and second support members may be away however in the broadest interpretation the printhead is being adjusted and additionally at some point the first and second support members along with the print head have to be adjusted toward each other in order for the medium to be printed on.  Therefore, the examiner is not persuaded of any error in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853